Citation Nr: 1431751	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.  

This case comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a September 2008 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing at the St. Petersburg RO before the undersigned Veterans Law Judge in July 2012.  A transcript has been associated with the claims file.  

In August 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to attempt to obtain additional evidence and to afford the Veteran a VA medical examination.  The action specified in the August 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

On remand, entitlement to service connection for hepatitis C was granted by the RO, and this issue is no longer before the Board.  


FINDING OF FACT

The Veteran's current low back disorder did not have its onset in service and is not etiologically related to some established event, injury or disease in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic disease by 38 C.F.R. § 3.309(a).

Additionally, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The service treatment records dated in April and August 1976 show complaints of lower back pain after injury to the back from falling while unloading an ambulance.  The impression was of low back strain and muscle spasm.  Straight leg raising was described as normal.  An August 1977 service treatment record reflects complaints of acute chronic low back pain, for which the Veteran was prescribed physical therapy.  A June 1978 Report of Medical History for the purpose of separation from service indicates the Veteran complained of occasional episodes of recurrent back pain, which the examining physician noted were "non-contributory."  However, an accompanying Report of Medical Examination reflects normal findings for the spine.  

A private treatment record from "Dr. Dave," dated in July 1997, appears to generally indicate complaint of a "sprain."  An October 1998 treatment record, also from Dr. Dave, shows a single complaint of lower back pain.  

VA treatment records reflect findings of treatment for back pain following a slip and fall accident in May 2006.  X-ray studies performed at the time indicated L5 to S1 chronic degenerative disc disease, no acute fracture or dislocation, and minimal degenerative changes with tiny anterior osteophytes at L4 and L5.  

A July 2007 internal medicine evaluation, requested by the Division of Disability Determination as part of the Veteran's claim for benefits from the Social Security Administration (SSA), notes a reported history of chronic low back pain since the 1970's, as well as recent complaints of intermittent aching pain in the lower back.  

In August 2008, the Veteran was afforded a VA spine examination.  At that time, the Veteran reported injury to the spine while lifting patients in the course of his duties as a medic.  The examiner observed that service treatment records showed treatment for low back pain, with diagnoses of low back strain and low back muscle spasm.  The examiner noted that the June 1978 examination revealed findings of a normal spine.  However, the Veteran complained of low back pain since separation from service in 1978 and alleged that his symptoms had worsened with age.  He noted that he was next treated for his low back problem around 1980; however records of treatment were not available for review during the examination.  The examiner noted that the only post-service treatment records available were those from VA, which showed treatment for low back pain following a fall injury in the same month.  The examiner observed that X-ray studies from that time revealed no fracture, but L5 to S1 chronic degenerative disc disease.  The examiner indicated that a February 2005 VA treatment record did not mention any back condition.  Also, the Veteran denied any post-service job-related injuries, motor vehicle accident injuries or surgery to the lumbar spine.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine and with sciatica symptoms in both lower extremities.  The examiner opined that the diagnosed degenerative disc disease of L5 to S1, degenerative joint disease of the lumbar spine, and sciatica symptoms in both lower extremities were less likely as not caused by the Veteran's service.  The examiner explained that when the Veteran was discharged from service 30 years prior, the service treatment records were silent for degenerative disc disease of L5 to S1, degenerative joint disease of the lumbar spine, and sciatica symptoms in both lower extremities; there was no documentation of treatment for degenerative disc disease of L5 to S1, degenerative joint disease of the lumbar spine or sciatica symptoms in both lower extremities within one year of separation from service; a February 2005 VA treatment record did not indicate any back condition; and the Veteran sustained at least one other injury to the back in 2006 since his separation from service.  

On his VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2010, the Veteran acknowledged that degenerative disc disease of the lumbar spine was not present in service and claimed that it was a condition that had developed over time due to his initial service-related problems.  The Veteran noted that he had received treatment numerous times in service for low back pain, and that he began undergoing VA treatment in 2006 for back problems.  However, he indicated that he received treatment prior to 2006 for his back, and argued that his current disorder and his in-service low back problems were related.  

In July 2012, the Veteran testified that he injured his back after lifting many heavy patients while in service.  The Veteran denied being put on a profile, or being assigned light duty or bed rest for this injury.  He indicated that he first underwent treatment for his low back post-service in 1978 when he went to work for "Virginia Power Electric Company" and he re-strained his back while lifting something heavy.  His testimony suggested that a Worker's Compensation claim was filed in 1978 in connection with this injury.  He also acknowledged that he reinjured his back in 2006 after slipping while taking a step.  

In September 2013, the RO sent the Veteran a letter requesting that he return signed release forms permitting them to obtain medical records related to his 1978 Worker's Compensation claim, as well as from Cobb County Detention Center; however, the Veteran failed to respond.  

In October 2013, the Veteran was afforded a new VA examination of his low back disability as the Board found several deficiencies with that August 2008 VA examination such as to afford it little to no probative weight.  The Veteran reported that he initially injured his low back in 1976 while in Korea working as a medic.  He stated he was carrying a pregnant woman in labor on a litter off an ambulance and the step broke.  He also recalled lifting a heavy body, resulting in back pain.  He was seen and treated in 1976 and 1977 with pain killers and muscle relaxers.  He reported that he continued to have intermittent back pain post-separation which had continued to the present.

The examiner concluded that the Veteran's current low back disability is less likely than not related to his active military service.  The examiner stated:  

The c-file was reviewed.  The remand was reviewed.  The C and P exam from 2008 was reviewed.  The veterans STRs show complaint and treatment for back pain in 1976 and 1977.  There are no post separation records for review showing a chronic back condition.  Initial H and P in 2005 at Bay Pines is negative for complaint of a chronic back condition.  He was seen in the ER once in 2006 for back pain due to a recent slip and fall.  There are no further entries related to a chronic back condition since that time.

The Board observes that both the August 2008 and October 2013 VA examiners do not specifically address the Veteran's lay testimony claiming that he has suffered from chronic low back pain since his separation from service in 1978.  However, the October 2013 VA examiner was specifically requested to consider the Veteran's lay statements regarding continuous back symptoms since service and there is no indication that the examiner did not consider such.  Further, the Board finds that the Veteran is an unreliable historian and finds that the examiner's failure to specifically address the Veteran's lay testimony in reaching his conclusions is ultimately harmless.  

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit has also provided that " the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has stated that "The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

At his August 2008 VA examination, the Veteran denied any post-service job-related injuries, motor vehicle accident injuries, or surgery to the lumbar spine.  He also failed to report any post-service injuries at his October 2013 VA examination.  However, at his July 2012 hearing, the Veteran reported that in 1978, he injured his back at his place of employment.  Such inconsistencies undermine the credibility of the Veteran's testimony.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Whether these differing accounts may be simply the result of a poor memory, the Board finds that his self-reported medical history is entitled to only limited probative value.  

Based on the above evidence, the Board finds that service connection for a low back disability must be denied.  While the Veteran did receive treatment for low back strain and muscle spasms in service, no permanent disability of the back or spine is noted at separation from service or for decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, the Veteran has at least one, possibly two, post-service injuries to his low back.  While there are deficiencies with the August 2008 VA opinion, the October 2013 VA examiner, after reviewing all of the evidence of record, concluded that the Veteran's current low back disabilities are unrelated to his active military service.

The Board does note that the Veteran served as a medic/EMT in service, and as such, has some degree of medical training.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Veterans Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board gives greater weight to the most recent opinion of the VA examiner.  While the Veteran clearly received some medical training in service, the October 2013 VA examiner is a medical doctor with significantly greater training than the Veteran and clearly has considered all of the evidence of record including that which is positive and negative with regard to the Veteran's claim.  Further, the Board has accorded lessened probative weight to the Veteran's accounts of his medical history as it relates to his back.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

For all the above reasons, the Veteran's claim for entitlement to service connection for a low back disorder is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at videoconference hearing before a member of the Board.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


